 Case 3:20-mj-00752-RSE Document 8-1 Filed 01/04/21 Page 1 of 1 PageID #: 38




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                                  AT LOUISVILLE

UNITED STATES OF AMERICA                                                         PLAINTIFF

vs.                                            CRIMINAL ACTION NO. 3:20-mj-00752-RSE

JOHN F. JOHNSON                                                               DEFENDANT

                                    PROPOSED ORDER

      The defendant moved to modify his conditions of bond to allow him to use social media.
The United States responded opposing the motion. The Motion is denied.
